DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37, 48 recites the limitation "the repetition rate associated with each data element of the group of neighboring data elements" in last limitation.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48  requires 
“ generating, by a processor of the LiDAR system, a plurality of data elements, wherein each of the plurality of data elements corresponds to one of the plurality of return optical pulses and wherein each of the plurality of data element corresponds to a repetition rate associated with a most recently emitted optical pulse of the plurality of optical pulses;”
Claim 49 broadens the claim 48 by modifying it to “wherein each of the plurality of data elements corresponds to a repetition rate associated with a most recently emitted optical pulse or second most recently emitted optical pulse”. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 59, 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STUTZ US 20160274237.
Regarding claims 59, 62 Stutz teaches
Claim 59. (Currently Amended) A light detection and ranging (LiDAR) system, comprising: 
a laser transmission source configured  to transmit laser pulses in succession, (Fig. 1 with fig. 7B)
wherein time intervals between successively transmitted laser pulses are varied; (fig. 7B)
a receiver system configured  to detect return pulses that are consequences of the transmitted laser pulses; and (fig. 1)
control circuitry configured to discriminate among distance calculations of an object corresponding to the return pulses by using the varied time intervals of the successively transmitted laser pulses.[0050,0076,0087,0088]
providing the discriminated distance calculations-as data points[0001] for(intended use ) generating an image representing a field of view of the LiDAR system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37, 48, 60 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over STUTZ US 20160274237 in view of Hassler US 6289282 B1.
Regarding claim 37 STUTZ US 20160274237 A1 teaches
Claim 37. (Currently Amended) A method, comprising:
emitting, by a transmission system(2(fig. 1A)) of a light ranging and detection (LiDAR) system, a plurality of transmission pulses(fig. 1B) using a plurality of variable time intervals[0050] comprising a first time interval and a second time interval, wherein the first time interval and the second time interval are not equal;[0050](fig. 7b tau1 not = tau2)
receiving, by a receiver(3), a plurality of return pulses;(4b)
calculating, by a receiver control circuitry, at least one  distance(implicit), wherein each of the first plurality of object distances corresponds to one of the plurality of return pulses and one of the plurality of transmission pulses associated with the plurality of variable time intervals;(implicit TOF measurement of distance)
generating, by a processor of the LiDAR system, a plurality of data elements, wherein each of the plurality of data elements corresponds to one of the plurality of return optical pulses and wherein each of the plurality of data element corresponds to a repetition rate associated with a most recently emitted optical pulse of the plurality of optical pulses;(implicit with respect to fig. 7B)
determining, by the receiver control circuitry, a second object distances of a plurality of neighboring return pulses;(implicit distances are calculated for each pulse) and
determining, by the receiver control circuitry, whether the second of object distances of the plurality of neighboring return pluses fails to meet one or more filter criteria by determining a distance comparison value(phase difference[0076]) based on the time intervals associated with the plurality of transmission pulses.[0050][0076][0087,0088]
but does not explicitly teach
first and second plurality of distances obtained
Hassler US 6289282 B1 teaches
Obtaining multiple distance measurements IAb IAa DA1a,DA1b, DA2a, DA2b  using TOF sensor system(which contains array of sensors) and 
determining, by the receiver control circuitry, whether the second plurality of object distances of the plurality of neighboring return pluses fails to meet one or more filter criteria by determining a distance comparison value (based on the time intervals associated with the plurality of transmission (col 4 lines 31-43,)pulses.(primary reference teaches that using different time intervals allows to avoid additional ambiguity))
Claim 60, 63 (New) The LiDAR system of claim 59, wherein the distance calculations comprise a first distance calculation and a second distance calculation, the first distance calculation being greater than the second distance calculation, and
wherein the control circuitry is operative to verify which one of the first distance calculation and the second distance calculation should be filtered out(col 4 lines 31-43,)
Claim 61, 64 (New) The LiDAR system of claim 59, wherein the control circuitry is operative to discriminate among the distance calculations of the object corresponding to the return pulses by performing at least one of:
rejecting distance calculations corresponding to a ghost object; or(col 4 lines 31-43,)	
rejecting return pulses that are the consequence of laser pulses originating from another laser transmission source.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by STUTZ with teaching by Hassler in order to avoid ambiguity associated with virtual objects. 
Claim 38, 49 (Previously Presented) The method of claim 37, wherein one or more of the first plurality of object distances is calculated based on a most recently emitted transmission pulse or a second most recently emitted transmission pulse. (implicit fig. 7b)
Claim 39, 50 (Previously Presented) The method of claim 37, wherein the plurality of variable time intervals further comprises a third time interval that is not equal to the first time interval or the second time interval. (obvious according [0050])

Claim 40, 51 (Previously Presented) The method of claim 37, wherein each of the plurality of return pulses comprises light from one of the transmission pulses that is reflected from an object located at a distance from the LiDAR system.(fig. 1)

Claim 41, 52 (Previously Presented) The method of claim 37, wherein determining, by the receiver control circuitry, the second plurality of object distances of the plurality of neighboring return pulses comprises:
determining two or more object distances associated with neighboring return pulses, wherein the two or more object distances are calculated based on a most recently emitted transmission pulse or a second most recently emitted transmission pulse.(implicit [0078])

Claim 42. (Previously Presented) The method of claim 37, wherein each of the first plurality of object distance corresponds to one or more of (1) location information associated with a return pulse, the location information comprising a calculated distance to the LiDAR system, (2) the time interval associated with successive transmission pulses, and (3) filter information for the object distance.(inherent)

Claim 43. (Previously Presented) The method of claim 37, further comprising:
determining an object distance of the first plurality of object distances corresponding to a return pulse, the return pulses being detected a time difference after emission of a corresponding most recently emitted transmission pulse, wherein the time difference is less than the time interval between the most recently emitted transmission pulse and the second most recently emitted transmission pulse.[0078]
Claim 44. (Previously Presented) The method of claim 43, wherein the object distance OD is determined from an expression OD=c AT/2, wherein c is a speed of light.(implicit for range findes)

Claim 45. (Previously Presented) The method of claim 37, wherein determining whether the second plurality of object distances of the plurality of neighboring return pluses fails to meet one or more filter criteria comprises:
determining that the second plurality of object distances of the plurality of neighboring return pluses fails to meet the one or more filter criteria by determining that the distance comparison value is greater than a threshold value.[0078](phase comparison is analogous to the distance comparison as phase is time and distance is speed multiplied by the time)

Claim 46. (Previously Presented) The method of claim 37, wherein determining whether the second plurality of object distances of the plurality of neighboring return pluses fails to meet one or more filter criteria comprises:
determining that the second plurality of object distances of the plurality of neighboring return pluses fails to meet the one or more filter criteria when the distance comparison value is greater than a particular threshold value.[0078]

Claim 47. (Previously Presented) The method of claim 37, further comprising:
in response to determining that the second plurality of object distances of the plurality of neighboring return pluses fails to meet the one or more filter criteria, performing at least one of:
labeling the second plurality of object distances as negative; or
rejecting the second plurality of object distances.(obvious in order to indicate ghost or real targets.)

Allowable Subject Matter
Claim 65 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645